THE THIRTEENTH COURT OF APPEALS

                                   13-16-00275-CV


                    TEXAS DEPARTMENT OF PUBLIC SAFETY
                                   v.
                          JASON EDWARD GAMBOA


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                          Trial Cause No. 2015-DCL-3565-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment

denying Gamboa's petition for expunction. Costs of the appeal are adjudged against

appellee.

      We further order this decision certified below for observance.

May 31, 2018